Order entered October 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00235-CR

                      CHRISTOPHER DANIEL DUNTSCH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00411-L

                                             ORDER
       On October 5, 2017, we granted appellant’s motion to substitute counsel and granted
court reporter Victoria Franklin’s October 4, 2017 request for extension of time to file a
supplemental reporter’s record.     On October 10, 2017, Ms. Franklin filed a supplemental
reporter’s record that appears to contain all exhibits noted in our October 5th order, except for
State’s sealed exhibits 214 and 215. We ORDER court reporter Victoria Franklin to file a
supplemental reporter’s record with the State’s sealed exhibits 214 and 215 within FOURTEEN
DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,
Presiding Judge, Criminal District Court No. 5; Victoria Franklin, official court reporter,
Criminal District Court No. 5; and to counsel for all parties.



                                                       /s/       ADA BROWN
                                                                 JUSTICE